UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-49996 AMERICAN GOLDFIELDS INC. (Exact name of registrant as specified in its charter) 3unset Road Las Vegas, Nevada, USA89120 (Address of principal executive offices) (Zip Code) (800) 315-6551 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 21,346,972 shares of common stock, $0.001 par value, issued and outstanding as of September 13, 2010. 1 TABLE OF CONTENTS Page PART I - Financial Information 3 Item 1. Financial Statements 3 Balance Sheets October 31, 2010, and January 31, 2010 (audited) 3 Statements of Loss for the three and nine-month periods ended October 31, 2010 and 2009, and for the period from inception on December 21, 2001 to October 31, 2010. 4 Statements of Cash Flows for the three and nine-month periods ended October 31, 2010 and 2009, and for the period from inception on December 21, 2001 to October 31, 2010. 5 Notes to the Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II – Other Information 11 Item 1.Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements American Goldfields Inc. (An Exploration Stage Company) Consolidated Balance Sheets (Unaudited) October 31, January 31, Assets CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses - - Total current assets Reclamation deposits Total Assets $ $ Liabilities CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Total current liabilities Stockholders' Equity SHARE CAPITAL Authorized: 600,000,000 (January 31, 2009 – 600,000,000) common shares with a par value of $0.001 per share 100,000,000 preferred shares with a par value of $0.001 per share Issued: 21,346,932 (January 31, 2010 – 21,292,878) common issued and outstanding at October 31, 2010 Additional paid-in capital DEFICIT ACCUMULATED DURING THE EXPLORATION STAGE ) ) Total stockholders' equity ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements 3 American Goldfields Inc. (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited) Inception December 21, For the Three-Months Ended Oct. 31, For the Nine-Months Ended Oct. 31, 2001 to Oct. 31,2010 Expenses Mineral claim payments and exploration expenditures $
